              Case 2:20-cv-00819-KJN Document 21 Filed 02/26/21 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

RAUL GONZALEZ,                                No. 2:20-cv-0819 KJN P

                  Plaintiff,
         v.

PESCE, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                 AD TESTIFICANDUM
                                       /

Raul Gonzalez, CDCR # AK-1370, a necessary and material witness in a settlement conference
in this case on March 25, 2021, is confined in Mule Creek State Prison (“MCSP”), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, on
Thursday, March 25, 2021, at 9:00 a.m.

Accordingly, IT IS HEREBY ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by Zoom video
       conference, to participate in a settlement conference at the time and place above, until
       completion of the settlement conference or as ordered by the court. Zoom video
       conference connection information will be supplied via separate email.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
       Office at Mule Creek State Prison at (209) 274-5018 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
       to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: February 26, 2021

gonz0819.841Z
